Citation Nr: 0218813	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than December 30, 
1991, for the grant of service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to 
December 1970. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  

Upon its last review, the Board, in July 2000, reopened 
and granted the veteran's claim of entitlement to service 
connection for PTSD.  By rating decision dated in November 
2000, the RO assigned a 30 percent rating, effective 
December 30, 1991.  By correspondence received in November 
2001, the veteran's representative expressed disagreement 
with the initially assigned rating and the effective date.  
In July 2002, the RO increased the rating for PTSD to 100 
percent, effective December 30, 1991, and denied an 
earlier effective date for the grant of service 
connection.  A statement of the case was issued that month 
regarding the denial of an earlier effective date for the 
grant of service connection for PTSD.  In a statement 
received in September 2002, the representative continued 
to disagree with the decision to deny an earlier effective 
date for the grant of service connection.  The Board 
construes this statement as a substantive appeal, and this 
matter is properly before it for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's initial claim of service connection for 
PTSD was received on March 3, 1989.  

3.  Service connection for PTSD was denied in a June 1990 
rating decision that the veteran did not appeal and which 
became final.

4.  The veteran filed a request to reopen the claim of 
service connection for PTSD on December 30, 1991.  

5.  Following additional development, which included 
correspondence from the U.S. Army and Joint Services 
Environmental Support Group (now Armed Services Center for 
Research of Unit Records (Unit Records Center)) with 
copies of OR-LL's of the veteran's unit, the Board 
determined that there was a degree of reasonable doubt 
presented in the record sufficient to reopen the claim and 
grant service connection for PTSD; the effective date 
assigned by the RO was December 30, 1991, the date of 
receipt of the reopened claim.  

6.  The proper effective date for the award of service 
connection for PTSD is March 3, 1989, the date of receipt 
of the initial claim for PTSD, since the Board granted 
service connection on the basis of correspondence and 
records received from the Unit Records Center that was not 
of record at the time of the earlier final denial.


CONCLUSION OF LAW

The criteria for an effective date of March 3, 1989, for 
the grant of service connection for PTSD have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.156(c), 3.400(q)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board 
finds that VA has met its duty to assist the veteran in 
the development of the claim on appeal under VCAA.  

Factual Background

The veteran filed his original claim of service connection 
for PTSD on March 3, 1989.  

In a June 1990 decision, the RO denied service connection 
for PTSD on the basis that the evidence was insufficient 
to establish PTSD.  The evidence before the RO at that 
time included the veteran's service medical records, VA 
medical records, and a report of VA examination in 
December 1989 that included a diagnosis of PTSD.  The 
veteran did not file an appeal of the RO's determination.

The veteran applied to reopen his claim of service 
connection for PTSD on December 30, 1991.  The RO 
subsequently determined that new and material had not been 
submitted and the veteran perfected an appeal.  

In April 1996 and June 1998, the Board remanded the matter 
to the RO for further development.  In 1997 and 1999, 
correspondence was received from the Unit Records Center 
with copies of OR-LL's of the veteran's unit.  In July 
2000, having determined that the record included evidence 
independently corroborating the veteran's claimed 
stressors, the Board reopened and granted the claim of 
service connection for PTSD.  In November 2000, the RO 
assigned a 30 percent rating for PTSD, effective December 
30, 1991.  In July 2002, the rating was increased to 100 
percent, effective December 30, 1991.  

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date 
of an award of service connection based on an original 
claim or a claim reopened after final adjudication "shall 
be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).

The veteran's claim for service connection for PTSD was 
previously and finally disallowed in June 1990, when the 
RO denied service connection.  The rating determination 
reflected that the RO both found insufficient evidence to 
verify an alleged stressor event, and concluded that the 
current medical evidence failed to establish a diagnosis 
of PTSD.  The veteran did not appeal that decision.  
Therefore, the claim had been finally disallowed, and was 
subject to reopening only upon the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In this case, the Board determined in July 
2000 that additional evidence received, including 
correspondence from the Unit Records Center with copies of 
OR-LL's of the veteran's unit, which had not been of 
record at the time of the 1990 decision, was new and 
material.  The Board consequently reopened the veteran's 
claim and granted service connection for PTSD based upon 
the receipt of that evidence.  

In this regard, the Board notes that VA regulations 
discuss the retroactivity of benefits where a supplemental 
report from the service department becomes the basis for 
an award of benefits:

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency 
of original jurisdiction.  This comprehends official 
service department records that presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  Also included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior 
report or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly except as it may 
be affected by the filing date of the original claim.  38 
C.F.R. § 3.156(c).  

Thus, this regulation provides potentially for the 
retroactive award of benefits for a period relating back 
to the filing date of the original claim if the service 
department records form part of the new and material 
evidence.

Moreover, under 38 C.F.R. § 3.400(q)(2), the effective 
date of an award based upon service department records is 
"[t]o agree with evaluation (since it is considered these 
records were lost or mislaid) or date of receipt of claim 
on which prior evaluation was made, whichever is later, 
subject to rules on original claims filed within 1 year 
after separation from service."

Among the additional evidence of record includes 
correspondence from the Unit Records Center with copies of 
OR-LL's of the veteran's unit, regarding what the Board 
ultimately found to be verification of the veteran's 
claimed stressors.  These records were not part of the 
veteran's claims folder, and had not been available at the 
time of the 1990 rating decision that first denied service 
connection for PTSD.  While the 1990 determination did not 
rely solely on the lack of a verified stressor, the lack 
of stressor verification was one prong cited by the RO to 
support its determination.  Although it does not appear 
that the Board relied solely upon the newly received Army 
records (since other evidence was received by VA), the 
Board clearly considered this newly received military 
evidence as significantly probative in its decision to 
reopen, and eventually grant, the veteran's claim for 
service connection for PTSD.  This evidence demonstrated 
that many of the evidentiary assertions of the claimant 
were unsupported or were flatly contradicted and hence 
were not credible.  But the Board also determined that the 
additional evidence independently corroborated the 
occurrence of one of the veteran's claimed stressors, 
enemy attacks on his base during his period of service in 
Vietnam, and induced the Board to give him the benefit of 
the doubt and grant service connection for PTSD.  

In sum, the additional service department records formed 
part of the new and material evidence in this matter.  
Under the regulations cited above, the effective date of 
the award of service connection for PTSD will be set from 
the date of the original claim.  While the Board has 
considered the rationale presented by the RO, the Board 
respectfully concludes that the plain language of the 
regulation dictates the result in this matter.  As such, 
the Board finds that this evidence entitles the veteran to 
an award of service connection that coincides with the 
date of receipt of the original claim that was the basis 
for the prior denial (i.e., the RO's June 1990 rating 
decision).  38 C.F.R. §§ 3.156(c), 3.400(q)(2).  The date 
of receipt of that original claim is March 3, 1989.

Accordingly, the veteran is entitled to an effective date 
of March 3, 1989, for the award of service connection for 
PTSD.  

Insofar as the veteran's representative argues for an 
effective date earlier than December 30, 1991, for a 100 
percent rating for PTSD, the Board may not decide what 
rating is warranted for the period prior to December 30, 
1991 since that determination has not been addressed by 
the RO in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Rating issues are separate 
from service connection issues, and the effective date of 
an award for service connection is a separate issue from 
the effective date for an award of a specific rating.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Meeks 
v. West, 216 F.3d 1363, 1366 (Fed. Cir. 2000) (noting that 
veteran conflated what are in fact two distinct issues, 
involving separate inquiries: the determination of the 
date from which an award is effective, and the quantum of 
the award to which a veteran is entitled).  Because the RO 
has not yet adjudicated the level of disability for 
compensation purposes during the period between March 3, 
1989 and December 30, 1991, such a matter cannot yet be 
before the Board on appeal.  See generally, 38 U.S.C.A. § 
7105 (filing of notice of disagreement and appeal).  The 
Board intimates no opinion as to the rating or ratings 
that should be assigned for the period prior to December 
30, 1991 but directs the attention of the veteran to Meeks 
v. West, 216 F.3d 1363, 1367 (Fed. Cir. 2000), concerning 
retroactive ratings in claims such as this one, for 
additional explanation of the Board's lack of jurisdiction 
to decide the matter of the retroactive rating in the 
first instance.



ORDER

An effective date of March 3, 1989, for the grant of 
service connection for PTSD is granted.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

